To compel payment of relator’s salary as city controller.
The circuit judge denied the writ. Modified July 13, 1895.
Scott and one Glaser were candidates for the office, and the returns of the election inspectors gave Scott fourteen votes over Glaser. On a re-count Glaser was declared elected, and was inducted into the office in April, 1894, and performed the duties of that office until January 11, 1895. Quo warranto proceedings were instituted, ultimating in a judgment of ouster in favor of Scott, January 8, 1895.
The city paid the salary to Glaser while he occupied the office, and Scott seeks to compel payment of the salary to him, for the period during which he was excluded from the office.
It appeared that the last payment to Glaser was made after the judgment of ouster had been rendered.
Held, that such payment was unwarranted and the writ was granted directing the payment over to relator of that amount without costs.